FILED
                             NOT FOR PUBLICATION                            JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT MITCHELL,                                 No. 09-35877

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00980-MJP

  v.
                                                 MEMORANDUM *
CHRIS GLENN; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                            Submitted January 10, 2011 **


Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Washington state prisoner Robert Mitchell appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging numerous

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. See Cato


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Fresno City, 220 F.3d 1073, 1074-75 (9th Cir. 2000) (per curiam). We review

de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment for defendants

because Mitchell failed to present evidence creating a genuine issue of material

fact as to any of his claims. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (“Where the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party, there is no genuine

issue for trial.”); see also Lewis v. Casey, 518 U.S. 343, 351 (1996) (prisoner must

show that he or she suffered actual injury in order to establish a violation of the

right of access to the courts); Farmer v. Brennan, 511 U.S. 825, 834 (1994) (to

violate the Eighth Amendment “a prison official’s act or omission must result in

the denial of the minimal civilized measure of life’s necessities”) (internal

quotation marks and citation omitted); Hudson v. McMillian, 503 U.S. 1, 6-7

(1992) (core judicial inquiry in excessive force claim is whether force was

malicious and sadistic or a good-faith disciplinary effort); Arnold v. Int’l Bus.

Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981) (section 1983 plaintiff must

link each named defendant with some unconstitutional act or omission).

      Mitchell’s remaining contentions are unpersuasive.




                                           2                                     09-35877
      Mitchell’s motions to appoint counsel and to join a district court case are

denied.

      AFFIRMED.




                                          3                                    09-35877